                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                     Case No 1:14-cr-10003

MARCIS TYRONE WAYNE                                                                 DEFENDANT



                                              ORDER

       On April 10, 2019, Defendant was released from federal confinement and began a term of

three (3) years of Supervised Release. On May 21, 2021, a Petition was filed alleging violation of

the terms of Defendant’s Supervised Release. ECF No. 35. Defendant appeared for an initial

appearance on the Petition on May 26, 2021. ECF No. 40. The Government sought pre-hearing

detention and the United States Probation Office recommended Defendant be detained pending a

final hearing. Defendant initially waived a hearing but later orally requested a hearing on both

probable cause and the issue of pre-hearing detention. A hearing was conducted on June 28, 2021.

ECF No. 50. The Court heard evidence and argument of counsel and determined that (1) probable

cause existed to support the allegations in the Petition and (2) Defendant should be released

pending a final hearing subject to certain conditions. Specifically the Court finds as follows:

       1. Probable Cause: The Court, for the reasons stated on the record at the hearing, finds

that there is sufficient evidence to support a finding of probable cause the Defendant violated the

terms of his supervised release as set out in the Petition in this matter.

       2. Release Pending Final Hearing: The Court finds the Defendant has shown by clear

and convincing evidence he should be released pending a final hearing in this case. Accordingly,




                                                   1
the Defendant is ORDERED released pending the final hearing subject to the following conditions

of release:

       (1) All of the conditions of Supervised Release previously imposed shall remain in effect.

       (2) Defendant shall be subject to Home Detention, and is restricted at all times to his

residence, except for employment; education; religious services; medical, substance abuse or

mental health treatment; attorney visits; court appearances; court ordered obligations; or any other

activity approved by the United States Probation Office.

       (3) Defendant shall be subject to GPS location monitoring by the United States Probation

Office and will comply with all of the program requirements and instructions. Defendant has

previously been found to be indigent and is not ordered to pay the cost of location monitoring.

       Defendant is warned that ANY violation of the terms and conditions of his release

shall subject him to immediate arrest and revocation of this pre-hearing release.

       Defense counsel is directed to provide a copy of this Order setting pre-hearing release

conditions to Defendant.

       SO ORDERED this 29th day of June 2021.




                                                      /s/  Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                                 2
